IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


AISSATA DIOLLO,                          : No. 75 EM 2015
                                         :
                   Respondent            :
                                         :
                                         :
            v.                           :
                                         :
                                         :
MAMADOU BARRY,                           :
                                         :
                   Petitioner            :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of August, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.